department of the treasury internal_revenue_service washington d c uniform issue list oct cp ae ts legend taxpayer plan a plan_administrator limited_partnership a custodian x custodian y company z ira f commissioner s amount f amount g date date date date page dear taxpayer this letter is in response to a ruling_request submitted by your authorized representative dated requirement contained in sec_408 of the internal_revenue_code code in which you request a waiver of the 60-day rollover the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on date the taxpayer invested amount f of the individual_retirement_arrangement ira funds in limited_partnership a through custodian x however as a result of the discovery of acts of fraud by custodian x commissioner s took possession and control of custodian x on date the assets for custodian x were then placed in receivership with company z subsequently the accounts held by custodian x were purchased by custodian y and then reinvested into limited_partnership a later without the knowledge and consent of the taxpayer limited_partnership a liquidated the taxpayer’s account and issued a check for amount g that was received by the taxpayer on date the taxpayer made a number of attempts to correct this situation but was unable to do so due to problems experienced by the taxpayer with custodian y the taxpayer eventually deposited the check for amount g in a non- interest bearing checking account and on date the taxpayer deposited the funds from amount g in another ira account ira f because of the actions of custodian y the taxpayer deposited the funds in ira f beyond 60-days from the date of the original distribution based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount g because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if page i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money or any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates hardship because of the unexpected and unrequested distribution of your ira funds in limited_partnership a and the actions of limited_partnership a in not effecting correction you could not reasonably satisfy the requirement that amount g be deposited in an eligible_retirement_plan or ira within days of the distribution from limited_partnership a the failure to deposit amount g into an ira within the 60-day period was beyond your reasonable control and the failure to waive the 60-day requirement would be against equity or good conscience page therefore pursuant to sec_408 of the code we waive the 60-day rollover requirement with respect to the part of amount g that constitutes an eligible_rollover_distribution pursuant to sec_402 of the code an eligible_rollover_distribution can consist only of pre-tax amounts and earnings and does not include after-tax employee contributions or distributions required by sec_401 of the code you are granted a period of days from the issuance of this ruling letter to make your rollover if all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution this amount will be considered a rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent your request for a waiver of the 60-day rollover requirement was accompanied by a check for the user_fee amount of dollar_figure as this is normally dollar_figure you may be entitled to a refund of the excess fee paid instructions for submitting a request for such a refund are contained in section dollar_figure of revproc_2003_1 2003_1_irb_1 since the correct user_fee for ruling requests such if you wish to inquire about this ruling please contact sincerely yours alan c ws manager technical group employee_plans enclosures deleted copy of ruling letter notice of intention to disclose page cc cc
